Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00555-CV

                               IN THE INTEREST OF D.S.P., a Child

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-17930
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 28, 2012

DISMISSED FOR WANT OF PROSECUTION

           On November 2, 2012, we notified appellant that the trial court clerk filed a notification

of late clerk’s record stating that the clerk’s record has not been filed because (1) appellant has

failed to pay or make arrangements to pay the clerk’s fee for preparing the record, and (2)

appellant is not entitled to appeal without paying the fee. We ordered appellant to provide

written proof to this court on or before November 12, 2012, that either (1) the clerk’s fee has

been paid or arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to

appeal without paying the clerk’s fee. We warned appellant that if he failed to respond within

the time provided, this appeal would be dismissed for want of prosecution. See TEX. R. APP. P.

37.3(b).
                                                                                    04-12-00555-CV



       To date, appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See id. R. 37.3(b), 42.3(c). Costs of this appeal are taxed against

appellant. See id. R. 43.4.



                                                 PER CURIAM




                                               -2-